


AMENDMENT NO. 2
TO
SUPPLY AGREEMENT
By and between
Teva API Inc. and The Medicines Company
THIS AMENDMENT NO. 2 (“Second Amendment”) to the Supply Agreement, as defined
below, is made and entered into as of July 1, 2015 (the “Effective Date”) by and
between Teva API, Inc. (formerly known as Plantex USA Inc.), a New Jersey
corporation with offices at 400 Chestnut Ridge Road, Woodcliff Lake, NJ 07670
(“TEVA”) and The Medicines Company, a Delaware corporation with offices at 8
Sylvan Way, Parsippany, NJ 07054 (“MDCO”). TEVA and MDCO are sometimes together
referred to herein as the “Parties” and separately as a “Party.”
WHEREAS, TEVA and MDCO entered into a certain Supply Agreement dated September
30, 2011 as amended on February 13, 2012, (collectively the “Supply Agreement”);
and
WHEREAS, the Parties desire to enter into this Second Amendment to make certain
modifications to the terms and conditions of the Supply Agreement;
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth below, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.    Section 3.1.2.1 of the Supply Agreement shall be deleted in its entirety.
2.    Section 9 of the Supply Agreement shall be deleted in its entirety and
replaced with the following:
“9.    Term.
This Agreement shall commence on the Effective Date and, unless earlier
terminated as provided below, shall remain in full force and effect until
December 31, 2016 (the “Term”). The Term may be extended upon mutual agreement
of the Parties.”
3.    Section 10.3 of the Supply Agreement shall be deleted in its entirety and
replaced with the following:
“10.3    Teva shall have the right to terminate this Agreement upon written
notice to MDCO with immediate effect upon the launch of a generic form of
Angiomax® including an Authorized Generic in the market in the Territory. In the
event of such termination by Teva, Teva agrees to fulfill, in accordance with
the terms of this Agreement (i) any Purchase Orders submitted by MDCO prior to
such termination, and (ii) one or more additional Purchase Orders, submitted
within thirty (30) days of MDCO’s receipt of Teva’s written




--------------------------------------------------------------------------------




notice of such termination, for the purchase of up to one hundred kilograms
(100kgs) of API.”
4.    Miscellaneous.
4.1    All capitalized terms used herein, unless otherwise defined herein, shall
have the respective meanings set forth in the Supply Agreement.
4.2    This Second Amendment, together with the Supply Agreement, contains every
obligation and understanding between the Parties relating to the subject matter
hereof and merges all prior discussions, negotiations and agreements, if any,
between them with respect thereto, and none of the Parties shall be bound by any
conditions, definitions, understandings, warranties or representations other
than as expressly provided or referred to in the Supply Agreement, as amended
herein.
4.3    This Second Amendment is an integral part of the Agreement, and upon
execution of this Second Amendment by the Parties hereto, this Second Amendment
shall be deemed to be effective and the Supply Agreement shall be amended as set
forth above. In the event that there is a conflict between terms of the Supply
Agreement and this Second Amendment, the terms of this Second Amendment shall
prevail. Except as amended and supplemented in this Second Amendment, all
provisions of the Supply Agreement shall remain fully valid and in full force
and effect. This Second Amendment shall be binding upon and inure to the benefit
of the Parties hereto. This Second Amendment may be executed in any member of
counterparts, with each executed counterpart constituting an original, but all
together one and the same instrument.
IN WITNESS HEREOF, the Parties have caused this Second Amendment to be executed
by their duly authorized representatives as of the Effective Date.
Teva API Inc.
The Medicines Company
By: /s/ Modi Teicher    
Name: Modi Teicher
Title: Director of Sales and Marketing
By: /s/ Brian Carothers    
Name: Brian Carothers
Title: VP Supply Chain and Product 
   Development
By: /s/ Kerri Wood    
Name: Kerri Wood
Title: President
 




-2-